
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 670
		IN THE HOUSE OF REPRESENTATIVES
		
			May 30, 2012
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designating August
		  22, 2012, as national Chuck Brown Day and honoring Chuck Brown’s
		  contributions to music and to the District of Columbia.
	
	
		Whereas Chuck Brown is known as the Godfather of
			 Go-Go because he was the chief architect of the musical genre known as
			 go-go, a unique mix of funk, soul, and Latin party sounds;
		Whereas Chuck Brown, who was born on August 22, 1936, and
			 passed away on May 16, 2012, at the age of 75, was a District of Columbia
			 resident almost his entire life;
		Whereas Chuck Brown, who taught himself to play guitar,
			 became a virtuoso singer, songwriter, guitarist, and band leader;
		Whereas Chuck Brown’s go-go beat gave the District of
			 Columbia a musical identity of its own and reminds the nation that Washington,
			 DC, is more than just a government town;
		Whereas Chuck Brown’s musical catalogue spans 22 studio
			 albums over three decades;
		Whereas Chuck Brown’s hit Bustin’ Loose
			 with his group the Soul Searchers was the top song on the Billboard Top 100
			 R&B Chart for four weeks in 1979;
		Whereas Chuck Brown earned a Grammy nomination in 2010 for
			 the song Love, from his album entitled We Got This, and was
			 awarded a National Endowment for the Arts National Heritage Fellowship in
			 2005;
		Whereas Chuck Brown’s go-go has been passed from
			 generation to generation with undiminished popularity;
		Whereas Chuck Brown has influenced jazz, rap, and go-go
			 musicians such as the bands Trouble Funk, Rare Essence, and Experience
			 Unlimited (also known as E.U.);
		Whereas Chuck Brown was so committed to securing statehood
			 and equal voting rights for the residents of the District of Columbia that he
			 played a concert on a very hot, humid day on the Capitol grounds in
			 2010;
		Whereas the District of Columbia has named a street near
			 the Howard Theatre for Chuck Brown;
		Whereas Chuck Brown is admired for having risen from
			 humble beginnings and overcoming time in prison to become a model leader,
			 devoted father, and family man; and
		Whereas Chuck Brown brought joy through his music, never
			 stopping until his death: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the designation of Chuck Brown Day, and honors Chuck Brown’s
			 contributions to music and to the District of Columbia.
		
